United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            ___________

            No. 99-1020
            ___________

Estate of Sylvester Givens, by James    *
Givens and Shirley Givens, Personal     *
Representatives,                        *
                                        *
              Plaintiff-Appellant,      *
                                        *
      v.                                *
                                        *
Forrest City, Arkansas; K. L. Wynne,    *
Dispatcher;                             *
                                        *
              Defendants,               *
                                        *
Southwestern Bell Telephone Company; *
                                        *
              Defendant-Appellee,       *   Appeals from the United States
                                        *   District Court for the Eastern
Joe Goff, Chief of Police, Forrest City *   District of Arkansas.
Police Department,                      *
                                        *       [UNPUBLISHED]
              Defendant.                *

            __________

            No. 99-1022
            __________

Estate of Sylvester Givens, by James   *
Givens and Shirley Givens, Personal    *
Representatives,                       *
                                       *
             Plaintiff-Appellee,         *
                                         *
      v.                                 *
                                         *
Forrest City, Arkansas; K. L. Wynne,     *
Dispatcher;                              *
                                         *
              Defendants,                *
                                         *
Southwestern Bell Telephone Company; *
                                         *
              Defendant-Appellant,       *
                                         *
Joe Goff, Chief of Police, Forrest City *
Police Department,                       *
                                         *
              Defendant.                 *
                                    ___________

                              Submitted: February 7, 2000

                                   Filed: February 11, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Sylvester Givens's estate appeals the district court's adverse grant of summary
judgment in favor of Southwestern Bell Telephone Company (SWB) on the estate's
negligence claim after it failed to respond to SWB's request for an admission that
Givens's estate did not have any facts to support its negligence claim. After reviewing
the record and the parties' briefs, we conclude summary judgment was proper. See
Fed. R. Civ. P. 36(a) and (b) (matter requested is deemed admitted unless party


                                          -2-
answers, and any matter admitted is "conclusively established" unless party files motion
to withdraw or amend admission); Fed. R. Civ. P. 56(c) (summary judgment is properly
granted if the admissions on file show there is no genuine issue as to any material fact).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
We also dismiss SWB's cross-appeal as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-